 Case 20-10008        Doc 19  Filed 09/21/20 Entered 09/21/20 16:10:37               Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )                BK No.:      20-10008
Price, Raymoutez L.                         )
                                            )                Chapter: 7
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
              Debtor(s)                     )

                                     ORDER OF DISMISSAL

      On the motion to dismiss of the trustee, Phillip D. Levey, due notice having been given, it is

  ORDERED, that this case is hereby dismissed.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: September 21, 2020                                         United States Bankruptcy Judge

 Prepared by:
 Phillip D. Levey
 2722 North Racine Avenue
 Chicago, IL 60614
 773-348-9682
